                             Case 4:18-cv-07152-JST Document 120 Filed 10/30/19 Page 1 of 4



                      1   Jeremy J. Taylor (SBN 249075)                   JEFFREY J. TONEY (pro hac vice)
                          jeremy.taylor@bakerbotts.com                    RALPH E. GASKINS (pro hac vice)
                      2   BAKER BOTTS L.L.P.                              JACKIE L. TONEY (pro hac vice)
                          101 California Street, Suite 3600
                      3   San Francisco, CA 94111                         PAUL G. WILLIAMS (pro hac vice)
                          Tel: (415) 291-6200                             HALA S. MOURAD (pro hac vice)
                      4   Fax: (415) 291-6300                             KASOWITZ BENSON TORRES LLP
                                                                          1349 West Peachtree Street NW, Suite 1500
                      5   Bryant C. Boren, Jr. (SBN 260602)               Atlanta, Ga 30309
                          bryant.c.boren@bakerbotts.com                   Telephone: (404) 260-6080
                      6   Elizabeth K. Boggs (SBN 280555)                 Facsimile: (404) 260-6081
                          betsy.boggs@bakerbotts.com
                      7   John F. Gaustad (SBN 279893)                    jtoney@kasowitz.com
                          john.gaustad@bakerbotts.com                     rgaskins@kasowitz.com
                      8   Keith M. Jurek (SBN 310856)                     jatoney@kasowitz.com
                          keith.jurek@bakerbotts.com                      pwilliams@kasowitz.com
                      9   BAKER BOTTS L.L.P.                              hmourad@kasowitz.com
                          1001 Page Mill Road
                     10   Building One, Suite 200
                          Palo Alto, California 94304                     LYN R. AGRE (SBN 178218)
                     11   Phone: (650) 739-7500                           MARGARET A. ZIEMIANEK (SBN
                          Fax: (650) 739-7699                             233418)
                     12                                                   KASOWITZ BENSON TORRES LLP
                          Jennifer C. Tempesta (admitted pro hac vice)    101 California Street, Suite 2300
                     13   BAKER BOTTS L.L.P.                              San Francisco, California 94111
                          30 Rockefeller Plaza
BAKER BOTTS L.L.P.




                                                                          Telephone: (415) 421-6140
                     14   New York, NY 10112
                          Phone: (212) 408-2500                           Facsimile: (415) 398-5030
                     15   Fax: (212) 408-2501                             lagre@kasowitz.com
                                                                          mziemianek@kasowitz.com
                     16   Attorneys for Defendant LYFT, INC.
                                                                          Attorneys for Plaintiff RIDEAPP, INC.
                     17
                                                      UNITED STATES DISTRICT COURT
                     18                             NORTHERN DISTRICT OF CALIFORNIA
                                                           OAKLAND DIVISION
                     19

                     20   RIDEAPP, INC.                                  Case No. 18-CV-07152-JST
                     21                     Plaintiff,                   JOINT STIPULATION FOR ENTRY OF
                                 v.                                      FINAL JUDGMENT
                     22

                     23   LYFT, INC.
                     24                     Defendant.
                     25

                     26

                     27

                     28

                          JOINT STIPULATION FOR ENTRY OF FINAL JUDGMENT                          Case No. 18-CV-07152-JST
                             Case 4:18-cv-07152-JST Document 120 Filed 10/30/19 Page 2 of 4



                      1
                                 Pursuant to the Court’s October 16, 2019 Claim Construction Order (ECF No. 117), the
                      2
                          parties have met and conferred and agree that the Court should enter judgment at this time. The
                      3
                          parties have attached to this stipulation a proposed judgment approved as to form by RideApp.
                      4

                      5
                          Dated: October 30, 2019                        Respectfully submitted,
                      6
                                                                        BAKER BOTTS L.L.P.
                      7
                                                                        /s/ John F. Gaustad                 .




                      8
                                                                        Bryant C. Boren, Jr. (SBN 260602)
                      9                                                 bryant.c.boren@bakerbotts.com
                     10                                                 Elizabeth K. Boggs (SBN 280555)
                                                                        betsy.boggs@bakerbotts.com
                     11                                                 John F. Gaustad (SBN 279893)
                                                                        john.gaustad@bakerbotts.com
                     12                                                 Keith M. Jurek (SBN 310856)
                                                                        keith.jurek@bakerbotts.com
                     13
                                                                        BAKER BOTTS L.L.P.
BAKER BOTTS L.L.P.




                     14                                                 1001 Page Mill Road
                                                                        Building One, Suite 200
                     15                                                 Palo Alto, California 94304
                                                                        Phone: (650) 739-7500
                     16                                                 Fax: (650) 739-7699
                     17
                                                                        Jeremy J. Taylor (SBN 249075)
                     18                                                 jeremy.taylor@bakerbotts.com
                                                                        BAKER BOTTS L.L.P.
                     19                                                 101 California Street, Suite 3600
                                                                        San Francisco, CA 94111
                     20                                                 Tel: (415) 291-6200
                                                                        Fax: (415) 291-6300
                     21

                     22                                                 Jennifer C. Tempesta (admitted pro hac vice)
                                                                        BAKER BOTTS L.L.P.
                     23                                                 30 Rockefeller Plaza
                                                                        New York, NY 10112
                     24                                                 Phone: (212) 408-2500
                                                                        Fax: (212) 408-2501
                     25
                                                                        Attorneys for Defendant LYFT, INC.
                     26

                     27

                     28

                          JOINT STIPULATION FOR ENTRY OF FINAL JUDGMENT                            Case No. 18-CV-07152-JST
                                                                          1
                             Case 4:18-cv-07152-JST Document 120 Filed 10/30/19 Page 3 of 4



                          Dated: October 30, 2019                  /s/ Jeffrey J. Toney (with permission)
                      1                                            Jeffrey J. Toney (pro hac vice)
                      2                                            Ralph E. Gaskins (pro hac vice)
                                                                   Jackie L. Toney (pro hac vice)
                      3                                            Paul G. Williams (pro hac vice)
                                                                   Hala S. Mourad (pro hac vice)
                      4                                            KASOWITZBENSONTORRESLLP
                                                                   1349 West Peachtree Street, N.W., Suite 1500
                      5
                                                                   Atlanta, Georgia 30309
                      6                                            Telephone: (404) 260-6080
                                                                   Facsimile: (404) 260-6081
                      7                                            jtoney@kasowitz.com
                                                                   rgaskins@kasowitz.com
                      8                                            jatoney@kasowitz.com
                                                                   pwilliams@kasowitz.com
                      9
                                                                   hmourad@kasowitz.com
                     10
                                                                   Lyn R. Agre (SBN 178218)
                     11                                            Margaret A. Ziemianek (SBN233418)
                                                                   KASOWITZBENSONTORRESLLP
                     12                                            101 California Street, Suite 2300
                                                                   San Francisco, California 94111
                     13
BAKER BOTTS L.L.P.




                                                                   Telephone: (415) 421-6140
                     14                                            Facsimile: (415) 398-5030
                                                                   lagre@kasowitz.com
                     15                                            mziemianek@kasowitz.com
                     16                                            Attorneys for Plaintiff RideApp, Inc.
                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28

                          JOINT STIPULATION FOR ENTRY OF FINAL JUDGMENT                     Case No. 18-CV-07152-JST
                                                                   2
                             Case 4:18-cv-07152-JST Document 120 Filed 10/30/19 Page 4 of 4



                                               ATTESTATION OF CONCURRENCE IN FILING
                      1
                                 Pursuant to Northern District of California Local Rule 5-1(i)(3), I attest that concurrence in
                      2
                          the filing of this document has been obtained from the other Signatories to this document.
                      3

                      4                                                        By /s/ John F. Gaustad
                                                                               John F. Gaustad (SBN 279893)
                      5                                                        john.gaustad@bakerbotts.com
                                                                               BAKER BOTTS L.L.P.
                      6                                                        1001 Page Mill Road
                                                                               Building One, Suite 200
                      7                                                        Palo Alto, California 94304
                                                                               Phone: (650) 739-7500
                      8                                                        Fax: (650) 739-7699
                      9

                     10

                     11

                     12

                     13
BAKER BOTTS L.L.P.




                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28

                          JOINT STIPULATION FOR ENTRY OF FINAL JUDGMENT                               Case No. 18-CV-07152-JST
                                                                           3
